      Case 2:18-cv-02944-KJM-AC Document 30 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN PACK, JR.,                                  No. 2:18-cv-02944 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    JOE A. LIZARRAGA, et al.,
15                        Defendants.
16

17           Plaintiff’s former counsel demonstrated personal service of process on defendant Dr.

18   Hosahalli Padmesh, M.D., on March 13, 2020, in this prisoner civil rights case. See ECF Nos.

19   25, 25-1. Under Rule 12, Federal Rules of Civil Procedure, defendant was required to file and

20   serve a responsive pleading within twenty-one (21) days. Fed. R. Civ. P. 12(a)(1)(A)(i). That

21   period of time has expired without defendant Padmesh appearing in this action.

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. Within thirty (30) days after the filing date of this order, defendant Padmesh shall file

24   and serve his response to plaintiff’s Second Amended Complaint.

25           2. Failure of defendant to timely respond to this order will result in a recommendation

26   that his default be entered in this case.

27   ////

28   ////
                                                        1
     Case 2:18-cv-02944-KJM-AC Document 30 Filed 04/29/20 Page 2 of 2

 1          3. The Clerk of Court is directed to serve a copy of this order on defendant Padmesh by
 2   mail at the following address:
 3                  Dr. Hosahalli Padmesh, M.D.
                    19 Forrester Lane
 4                  Yountville CA 94599
 5          IT IS SO ORDERED.
 6   DATED: April 28, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
